El Juez PresideNte Señor del Toro,
emitió la opinión del tribunal.
Se trata de una acción establecida para reivindicar una finca rústica situada en San Lorenzo. Los demandantes, to-dos hermanos germanos, alegan que son dueños de la mitad de la finca a título de herencia materna y de seis octavas partes de la otra mitad a título de herencia paterna. Los demandados alegan que los propios demandantes vendieron a Felipe Chandri sus participaciones en cierta finca que des-criben; que el derecho de los demandantes quedó juzgado en determinado pleito iniciado por una hermana paterna y un nieto del padre de los mismos, en que éstos figuraron como partes demandadas por no haberse querido asociar a los demandantes, y que en todo caso el derecho de los de-mandantes había prescrito porque los demandados estaban en posesión de la finca desde hacía más de diez años por ha-berlos dejado encargados de ella su comprador Sr. Chandri que se ausentó para España.
Fué el pleito a juicio y la corte lo falló en contra de los demandantes imponiéndoles las costas. No conformes, in-terpusieron esta apelación alegando tres errores que estu-diaremos en la forma en que han sido señalados.
Primer error: “Estimar que la finca que se describe en la demanda y la que se describe en la contestación son una misma.”
Sostienen los apelantes que en la contestación no se alegó que la finca que se dijo que Chandri había adquirido de los demandantes fuera la misma que la reclamada por los demandantes, y que por lo tanto no tuvo base el juez sen-tenciador para concluir como concluyó, que se había pro-bado la identidad de ambas fincas.
La compra de una finca por Felipe Chandri a los deman-dantes se alegó en verdad en la contestación como la pri-mera defensa sin consignar de modo expreso que era la misma reclamada en este pleito por los demandantes. Pero *221si la defensa primera se enlaza con la tercera, o sea la de prescripción, se verá qne la identidad se alega.
En cnanto al resaltado de la prueba sobre tal extremo, es tan evidente qne los apelantes no se detienen a exami-narlo en su alegato. La identidad snrge no sólo de la prneba documental y testifical si qne de las mismas descripciones de la finca contenidas en la demanda y en la contestación. Sólo se nota nna diferencia en la cabida qne la prneba tes-tifical explica satisfactoriamente.
 Segundo error: “Admitir en evidencia copia de la escritura número 3 de 11 de enero de 1906 otorgada ante el notario don Abelardo Cajas Machado.”
La objeción a la admisión del documento se formuló así:
“Por no estar identificada la finca y estar otorgada entre partes distintas a las qne están envueltas en este pleito, así como por no estar inscritas en el registro de la pro-piedad. ’ ’
Ya liemos dicho qne la identidad quedó demostrada. También demostró la prueba que no se trataba de partes distintas. Los vendedores en la escritura son exactamente los mismos demandantes en este pleito, y el comprador es Felipe Chandri. La circunstancia de que en la contestación alegaron los demandados que estaban en posesión por ha-berlos dejado encargados de la finca su dueño Felipe Chan-dri al ausentarse para España y que en el acto del juicio la demandada Petrona Chandri declarara que estaba en pose-sión como dueña por haber heredado la, finca de su padre Felipe Chandri sin haberse probado que Felipe Chandri muriera y qué Petrona fuerá su hija y única heredera, no sostiene la contención de que se trata de partes diferentes. Bien como heredera, ya como encargada, Petrona Chandri traía causa de Felipe Chandri y el título de Felipe Chandri fué el opuesto por los demandados al de los demandantes.
Es cierto que los demandantes probaron que tenían ins-crito su derecho en el registro, posesorio primero, domini*222cal después, y que la escritura de venta de que se trata no estaba registrada, y lo es también que el artículo 389 de la Ley Hipotecaria dispone:
“Desde que empiece a regir esta ley no se admitirá en los Jua-gados y Tribunales ordinarios y especiales, en los Consejos y en las oficinas del Gobierno, ningún documento o escritura de que no se haya tomado razón en el Registro por el cual se constituyeren, tras-mitieren, reconocieren, modificaren o extinguieren derechos sujetos a inscripción, según la misma ley, si el objeto de la presentación fuese hacer efectivo en perjuicio de tercero el derecho que debió ser ins-crito.”
Pero tal prescripción legal se aplica únicamente cuando “el objeto de la presentación fuere bacer efectivo en per-juicio de tercero el derecho que debió ser' inscrito” y aquí no se trata de terceros. Fueron los mismos demandantes los que otorgaron el documento.
Además de las objeciones formuladas en el momento de la admisión se alega abora por primera vez en el Supremo que la escritura es nula porque las firmas de algunos de los otorgantes que no sabían hacerlo no se hicieron constar de acuerdo con la ley.
Aceptando a los fines de la discusión que la escritura fuera nula como documento público y que no pudiera admi-tirse como tal por sí sola en el registro siempre hubiera sido admisible en evidencia ante la corte como documento privado.
Tercer error: “Estimar temeraria la conducta de los demandantes hasta el extremo de condenarlos al pago de costas.”
Tampoco existe. Si como declaró probado la corte sen-tenciadora los demandantes habían vendido la misma finca que reclamaron como suya en el pleito, no puede darse un caso más claro de temeridad que exija la condena de costas.

Debe confirmarse la sentencia recurrida.